Citation Nr: 1435759	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-39 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for diabetes mellitus, type 2.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for hearing loss with vertigo, to include whether new and material evidence has been received to reopen the hearing loss claim.

5.  Whether new and material evidence has been received to reopen a claim of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to November 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied entitlement to service connection for skin cancer

This case was previously before the Board in July 2012 when it was remanded for further development.  

As noted in the Remand, appeals have been initiated as to issues 2-5.  A September 1996 rating decision denied service connection for hearing loss.  The prior Board decision in July 2012 denied service connection for prostate cancer.  Accordingly, those issues have been recharacterized to reflect the appropriate procedural posture of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2012 Board remand instructed the AOJ to schedule the Veteran for a VA examination to determine the etiology of his skin cancer.  As instructed, a letter dated August 1, 2012 was sent to the claimant advising that his VA examination was scheduled for August 3, 2012.  The Veteran failed to report for the examination.

When a claimant fails to report for an examination scheduled in conjunction with a claim without good cause, the claim shall be denied.  38 C.F.R. § 3.655(b) (2013).  Good cause includes, but is not limited to, illness or hospitalization of the claimant, death of an immediate family member, etc.  Id. 

The Veteran's representative argues, and the record suggests, that the Veteran failed to report to the VA examination for good cause.  In this regard, an October 2012 statement provided by the claimant notes that due to his full-time job as a truck driver, he is only available for VA examinations the last weekend of each month and the first Monday of each month.  The examination was scheduled on a Friday leading into the first weekend of a month, during a time that the Veteran indicated that he would be unavailable.  

The Board finds that, given the above, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examination.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Moreover, the Board finds that there was not sufficient time between the date of notice and the date of the examination to afford the Veteran the opportunity to make arrangements to appear for the scheduled examination.

As such, he should be afforded an additional VA examination to determine the etiology of his skin cancer.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, in September 2011, the Veteran filed a claim of entitlement to service connection for hyperlipidemia, diabetes mellitus, prostate cancer, basal cancer and hearing loss.  The claims were adjudicated in an August 2013 rating decision.  In September 2013, the Veteran filed a notice of disagreement (NOD).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  To that end, review of the claims file reveals that VA has not yet issued a statement of the case (SOC) as to the issues of entitlement to service connection for hyperlipidemia, diabetes mellitus, prostate cancer, basal cancer and hearing loss.  The Board is, therefore, obligated to remand these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issues of entitlement to service connection for hyperlipidemia, diabetes mellitus, prostate cancer, basal cancer and hearing loss adjudicated in the August 2013 rating decision.  The appellant and his representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal as to the issues.  If and only if the appellant completes his appeal by filing a timely VA Form 9 on the aforementioned issue should the claims be returned to the Board.  38 U.S.C.A. § 7104.

2. Schedule the Veteran for a VA examination to determine the etiology of his skin cancer.  Send notice with sufficient time to allow the Veteran to attend the examination.  The claims folder, including this remand, must be sent to the examiner for review.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any of the Veteran's skin cancers either began during or were otherwise caused by his military service.  In doing so, the examiner should specifically address the Veteran's service treatment records, including the finding of nevus in September 1974. 

A complete rationale should be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



